Case 2:05-cr-20057-JDC-KK Document 45 Filed 07/10/20 Page 1 of 4 PageID #: 167



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                         CASE NO. 2:05-CR-20057-01

VERSUS                                           JUDGE JAMES D. CAIN, JR.

KEVIN L. COOLEY (01)                             MAGISTRATE JUDGE KAY


                             MEMORANDUM RULING

      Before the court is a Motion to Vacate [doc. 40] filed under 28 U.S.C. § 2255 by

defendant Kevin L. Cooley. Cooley seeks relief from his sentence in this and a companion

case based on the Supreme Court’s recent decision in United States v. Davis, __ U.S. ___,

139 S.Ct. 2319 (2019). The government opposes the motion. Doc. 43.

                                           I.
                                     BACKGROUND

      Cooley was convicted in a companion case (“Cooley I”) of one count of interference

with commerce by robbery (“Hobbs Act robbery”), a violation of 18 U.S.C. § 1951, and

one count of conspiracy to commit same. See United States v. Cooley, No. 2:04-cr-20115

(W.D. La. Mar. 7, 2006). He was also convicted in this matter (“Cooley II”) of two counts

of using a firearm during a crime of violence, a violation of 18 U.S.C. § 924(c)(1)(A),

based on the same incidents. In March 2006, he was sentenced to concurrent terms of sixty

and 125 months on the robbery convictions and consecutive terms of seven and twenty-

five years on the firearms convictions, with the latter two terms also ordered to run

consecutive to the sentence for the robbery convictions. Cooley appealed to the Fifth


                                           -1-
Case 2:05-cr-20057-JDC-KK Document 45 Filed 07/10/20 Page 2 of 4 PageID #: 168



Circuit in both cases, and the Fifth Circuit affirmed his convictions and sentences by

judgment dated May 11, 2007. United States v. Cooley, 227 F. App’x 392 (5th Cir. 2007).

He sought a writ of certiorari in the United States Supreme Court and was denied same on

October 1, 2007. Cooley v. United States, 552 U.S. 932 (2007).

        In this matter Cooley now seeks relief under § 2255, by motion filed on or about

April 6, 2020. Doc. 40. He argues that his convictions and sentences under § 924(c) must

be vacated because of the United Supreme Court’s holding in Davis, decided on June 24,

2019. The government opposes the motion on the grounds that it is untimely. 1 Doc. 43.

                                                     II.
                                         LAW & APPLICATION

        “Following a conviction and exhaustion or waiver of the right to direct appeal,

[courts] presume a defendant stands fairly and finally convicted.” United States v.

Cervantes, 132 F.3d 1106, 1109 (5th Cir. 1998). A federal prisoner has limited grounds for

collateral review under 28 U.S.C. § 2255, generally based on errors of constitutional

magnitude that could not have been raised on appeal. See 28 U.S.C. § 2255(a); United

States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996). Challenges under § 2255 remain

subject to a one-year statute of limitation, however, running from the latest of:

        (1) The date on which the judgment of conviction becomes final;




1
 The government also argues that the motion is successive, but no prior § 2255 motions were filed in Cooley II.
Accordingly, the court will only consider timeliness arguments under this ruling.

                                                     -2-
Case 2:05-cr-20057-JDC-KK Document 45 Filed 07/10/20 Page 3 of 4 PageID #: 169



       (2) The date on which the impediment to making a motion created by governmental

action in violation of the Constitution or laws of the United States is removed, if the movant

was prevented from making a motion by such governmental action;

       (3) The date on which the right was initially recognized by the Supreme Court, if

that right has been newly recognized by the Supreme Court and made retroactively

applicable to cases on collateral review; or

       (4) The date on which facts supporting the claim or claims presented could have

been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f).

       Cooley’s conviction became final with the denial of his petition for writ of certiorari,

and he does not assert any grounds for timeliness under § 2255(f)(2) or (4). His motion,

however, was filed within a year of the Supreme Court’s decision in Davis. The Fifth

Circuit subsequently determined that Davis is retroactive to cases on collateral review.

United States v. Reece, 938 F.3d 630, 635 (5th Cir. 2019). Accordingly, Cooley’s motion

is timely under § 2255(f)(3) if Davis recognizes a right that entitles him to relief from his

conviction or sentence.

       The holding in Davis arises from Johnson, where the court addressed the residual

clause of the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii). That clause defined

a “violent felony” as one that involved a “serious potential risk of physical injury to

another.” Id. The Court struck down the clause as unconstitutionally vague, then extended

the holding in Sessions v. Dimaya, __ U.S. __, 138 S.Ct. 1204 (2018), to the definition of

a “crime of violence” under the residual clause of 18 U.S.C. § 16. In Davis, the court found

                                               -3-
Case 2:05-cr-20057-JDC-KK Document 45 Filed 07/10/20 Page 4 of 4 PageID #: 170



that § 924(c)(3)(B)’s residual clause definition of a crime of violence was likewise

unconstitutionally vague. Accordingly, a defendant may only be convicted under § 924(c)

if the government shows that he used a firearm during a “crime of violence” as defined

under the elements clause at § 924(c)(3)(A). Davis, 139 S.Ct. at 2324.

       Cooley’s firearms convictions arise from the commission of actual Hobbs Act

robberies, rather than the conspiracy count. In the stipulated factual basis for his plea

agreement in Cooley I, he admitted to actively participating in the robberies of the Lucky

Peacock Casino in Vinton, Louisiana, on December 31, 2003, and the Big Easy Casino in

Broussard, Louisiana, on July 20, 2004. Cooley I, No. 2:04-cr-20115, at doc. 145, att. 3. In

Cooley II, he pled guilty to knowingly possessing, brandishing, using, and carrying

firearms in these robberies. See Cooley II, No. 2:05-cr-20057, at docs. 1, 3. Accordingly,

Davis did not recognize a right calling into question Cooley’s conviction or sentence. The

limitations period instead runs under § 2255(f)(1), and this matter is plainly time-barred

and substantively without merit.

                                            III.
                                      CONCLUSION

       For the reasons stated above, the Motion to Vacate [doc. 40] will be DENIED and

DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED in Chambers on this 10th day of July, 2020.



                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE


                                            -4-
